Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
Claims 1-19 and 22 are pending. Claims 20 and 21 have been cancelled.  Claim 22 is new. Claims 3, 6, 9, 12, 15 and 18 have been withdrawn. Claims 1, 2, 10 and 11 have been amended.  Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, 19 and 22 are under consideration.	
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 includes underlines and has the status of “Currently Amended”, but does not appear to have been amended.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramin et al. (US 2004/0241423). 
Regarding Claims 1, 2, 7, 8, 10, 11, 13, 14, 16, 17 and 22, Ramin et al. teach compositions for making up the nails (e.g. abstract).  Ramin et al. teach that the compositions include a first composition comprising particles with a metallic glint (i.e. basecoat), and a second composition comprising a film-forming agent and solvent (i.e. topcoat) (e.g. paragraph 0008-0011).  Ramin et al. teach that the particles have a mirror effect (i.e. mirror pigment) and may be aluminum, with a hydrophobic coating, and have a shape factor (ratio of greatest dimension to smallest dimension) of greater than or equal to 15, which overlaps with the claimed range (e.g. paragraphs 0099-0124).  Ramin et al. teach that the pigment may include Metalure (e.g. paragraph 0110).   Ramin et al. teach that the solvent of the topcoat may be water and alcohols (e.g. paragraphs 0147-0150).  Ramin et al. teach that the film-forming agent includes styrenes (e.g. paragraphs 0047, 0048, 0067). Ramin teaches that the second composition must not obstruct the expression of the desired mirror effect (i.e. at least 80% of the mirror properties of the basecoat remain two hours after application of the topcoat) (e.g. paragraph 0168).  Ramin et al. teach that the total proportion of particles with a metallic glint is generally greater than or equal to 2% (e.g. paragraph 0128).  Ramin et al. also teach that mixtures of such particles can be used (e.g. paragraphs 0099-0128).  In using a mixture of particles (i.e. mirror and pearlescent), the amount of an individual mirror particle may be less than 2 wt%, and overlap with the claimed range about 0.05-1%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 
While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  
Regarding Claims 4 and 5, Ramin et al. teach that the metallic particles may include metals powders, including bronze coated with silica (Visionaire) and Sicopearl (i.e. pearlescent agents) (e.g. paragraph 0111, 0120). Ramin et al. do not explicitly teach a ratio of mirror pigment to pearlescent pigment, but do teach the total proportion of particles with a metallic glint is generally greater than or equal to 2% (e.g. paragraph 0128). It would have been obvious to one of ordinary skill in the art at the time of filing to vary the pigment concentrations through routine experimentation to arrive at the ratio of 20:1 to about 1:1 in order to optimize the resulting product.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 19, Ramin et al. teach that the second composition (i.e. topcoat) does not obstruct the mirror effect of the first composition and is translucent, semi-transparent or 

Response to Arguments and 132 Declaration
Applicant's arguments and Declaration filed 10/18/21 have been fully considered but they are not persuasive.  
Regarding the Declaration, Inventor Morrison provides data for three basecoat compositions: one comprising 0.3% aluminum mirror pigment, one comprising 0.3% non-leafed aluminum mirror pigment charged with 10% silica, and one comprising 0.3% non-leafed aluminum mirror pigment dispersed in ethyl acetate.  Inventor Morrison shows that the leafed mirror pigment had a gloss value of 169 (vs. 69 and 14, respectively) and argues that this is a surprising finding.  
This is not found persuasive.  First, the Declaration does not compare to the closest prior art.  Ramin et al. teach that the particles have a mirror effect (i.e. mirror pigment) and may be aluminum, with a hydrophobic coating, and have a shape factor (ratio of greatest dimension to smallest dimension) of greater than or equal to 15, which overlaps with the claimed range (e.g. paragraphs 0099-0124).  Ramin et al. teach that the pigment may include Metalure and Starbrite 1200 EAC (e.g. paragraph 0110), both of which have a platelet or flake shape (i.e. leafing). It does not appear that the comparative data is reflective of Ramin’s invention.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (see MPEP 716.02(e)).  

Third, it is unclear that the results are in fact surprising. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. It is unclear, practically, what a difference between 169, 69 and 14 equates to, especially given that Ramin is also described as having a mirror effect and glossy (e.g. paragraph 0181 and 0196). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). 
Applicant argues on page 6-7 that the pigments of the instant invention differ from those of Ramin, which are non-leafed.  This is not found persuasive.  First, Applicant has not claimed “leafing” and the length:thickness ratio is present only in dependent claims.  As described supra, Ramin et al. teach that the particles have a mirror effect (i.e. mirror pigment) and may be aluminum, with a hydrophobic coating, and have a shape factor (ratio of greatest dimension to smallest dimension) of greater than or equal to 15, which overlaps with the claimed range (e.g. paragraphs 0099-0124).  Ramin et al. teach that the pigment may include Metalure and Starbrite 1200 EAC (e.g. paragraph 0110), both of which have a platelet or flake shape (i.e. leafing). 
Applicant further argues on page 7 that Ramin focuses on wear-resistance as opposed to maintaining mirror properties.  This is not found persuasive. As described supra, Ramin teaches that “the second composition must not obstruct the expression of the desired mirror effect” (e.g. paragraph 0168).
Accordingly, the rejections are maintained. 

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619